Levine, J.,
concurs in part and dissents in part in the following memorandum. Levine, J. (concurring in part and dissenting in part). The claim herein is made by the parents individually as well as on behalf of their infant. Although I would agree with the majority that defendants were on notice of the incident out of which the claims arose, the record establishes at least some degree of prejudice in that defendants were not made aware that negligent placement and supervision of the foster child were being claimed until the instant motion was made. This forestalled prompt investigation of these charges, and defendants also now run the risk of disclaimer by the county’s insurance carrier. The parents waited an additional six months after having been advised of the requirements of section 50-e of the General Municipal Law before taking legal steps to initiate their claim. Under the foregoing circumstances, and. without the child’s personal disability of infancy to justify their delay (see Bureau v Newcomb Cent. School Dist., 74 AD2d 133), I am of the view that the parents’ claim should have been distinguished from that of the infant’s and that Special Term abused its discretion in permitting late filing of their individual claims (see Tonco v New York City Housing Auth., 84 AD2d 501; Charalambakis v City of New York, 54 AD2d 553, revd on other grounds 46 NY2d 785).